Exhibit 10.34

COMMON STOCK PURCHASE AGREEMENT

THIS COMMON STOCK PURCHASE AGREEMENT (this “Agreement”), dated as of January 18,
2015, is between Curis, Inc., a Delaware corporation (the “Company”), and
Aurigene Discovery Technologies Limited, a company organized under the laws of
India (the “Purchaser”).

BACKGROUND

WHEREAS, the Company and the Purchaser are parties to that certain
Collaboration, License and Option Agreement, dated as of January 18, 2015 (the
“License Agreement”), which contains terms and conditions under which the
Company and the Purchaser have agreed to enter into a relationship for the
research, discovery and development of human therapeutics; and

WHEREAS, in partial consideration for the rights and licenses granted by the
Purchaser to the Company under the License Agreement with respect to, among
other things (a) the Purchaser’s performance of the R&D Plans and Development
Plans for PTP1 and PTP2, including delivery of a Development Candidate for each
such PTP, conduct of IND-enabling studies and Aurigene CMC Activities for each
of PTP1 and PTP2, and manufacture and supply of Phase 1 Trial material for each
of PTP1 and PTP2, (b) the Purchaser’s grant of the R&D Program Option with
respect to each of PTP1 and PTP2, (c) the Purchaser’s agreement to exclusivity
under Section 4.7(a) of the License Agreement, and (d) the Purchaser’s agreement
to continue research efforts to initiate R&D Programs for PTP3 and PTP4 on the
Effective Date (with each of the forgoing terms having the meaning ascribed to
such terms in the License Agreement) (collectively, the “License Rights”), the
Company has agreed to issue to the Purchaser shares of the Company’s Common
Stock, $0.01 par value per share (“Common Stock”), on the terms and subject to
the conditions set forth herein.

NOW THEREFORE, In consideration of the mutual promises hereinafter set forth and
other good and valuable consideration, the receipt of which is hereby
acknowledged, the parties hereby agree as follows:

1. Issuance of the Shares.

(a) In partial consideration for the License Rights, the Company agrees to issue
to the Purchaser on the Closing Date (as defined below), 17,120,131 shares (the
“Shares”) of Common Stock.

(b) At the closing of the transactions contemplated hereby (the “Closing”),
which shall be held on the date hereof or such other date within three
(3) business days of the date of this Agreement as shall be mutually agreed upon
by the Company and the Purchaser (the “Closing Date”), (i) the Purchaser and the
Company shall execute and deliver to each other the License Agreement and the
Registration Rights Agreement (the “Registration Rights Agreement”) in the forms
of Exhibit A and Exhibit B attached hereto, respectively, and (ii) the Company
shall instruct the transfer agent for the Common Stock to issue and deliver to
the Purchaser an original stock certificate representing the Shares.



--------------------------------------------------------------------------------

2. Representations and Warranties of the Company. The Company represents and
warrants to the Purchaser that the statements contained in this Section 2 are
true and correct as of the date of this Agreement and as of the Closing.

(a) Organization and Good Standing. The Company has been duly incorporated and
organized, and is validly existing in good standing, under the laws of the State
of Delaware. The Company is duly qualified to transact business and is in good
standing in the Commonwealth of Massachusetts and in each jurisdiction where the
character of the properties owned, leased or operated by it or the nature of its
business makes such qualification or licensing necessary, except where the
failure to be so qualified or licensed has not had and would not reasonably be
expected to have a material adverse effect on the ability of the Company to
consummate the transactions contemplated hereby. The Company has the corporate
power and authority to enter into and perform this Agreement and the
Registration Rights Agreement (collectively, the “Agreements”), to own and
operate its properties and assets and to carry on its business as currently
conducted and as presently proposed to be conducted.

(b) Authorization and Binding Nature. The execution, delivery and performance by
the Company of the Agreements and the issuance and delivery of the Shares has
been duly authorized by all requisite corporate action on the part of the
Company. The Agreements constitute valid and legally binding obligations of the
Company, enforceable against the Company in accordance with their respective
terms, except as enforceability may be limited by securities laws, bankruptcy,
insolvency, fraudulent transfer, reorganization, moratorium or other similar
laws relating to or affecting the rights of creditors generally and by equitable
principles, including those limiting the availability of specific performance,
injunctive relief and other equitable remedies and those providing for equitable
defenses.

(c) Non-Contravention. The execution, delivery and performance by the Company of
the Agreements will not, with or without the giving of notice or the passage of
time or both, (i) violate or conflict with the provisions of the certificate of
incorporation or bylaws of the Company, (ii) violate or conflict with any
judgment, decree, order or award of any court, governmental body or arbitrator
applicable to the Company or (iii) violate, conflict with or cause a default
under any mortgage, indenture, lease, contract or other agreement or instrument,
permit, or license to which the Company is subject except, in the case of this
clause (iii), any violation, conflict or default that would not reasonably be
expected to have a material adverse effect on the Company’s business,
properties, financial position or results of operations (a “Material Adverse
Effect”).

(d) Governmental Consents. No consent, approval, order or authorization of, or
registration, qualification, designation, declaration or filing with, any
federal, state or local governmental authority is required on the part of the
Company in order to enable the Company to execute, deliver and perform its
obligations under this Agreements, except for such qualifications or filings
under applicable securities laws as may be required in connection with the
transactions contemplated by this Agreement. All such qualifications and
filings, insofar as they relate to the issuance of the Shares at the Closing,
will, in the case of qualifications, be effective on the Closing and will, in
the case of filings, be made within the time prescribed by law.

 

- 2 -



--------------------------------------------------------------------------------

(e) Capitalization. The authorized capital stock of the Company consists of
(i) 225,000,000 shares of Common Stock, of which, as of January 18, 2015,
86,030,811 shares were issued and outstanding, and (ii) 5,000,000 shares of
Preferred Stock, $0.01 par value per share, of which no shares are issued or
outstanding. All of the issued and outstanding shares of Common Stock have been
duly authorized and validly issued and are fully paid and nonassessable. When
issued, sold and delivered in accordance with the provisions of this Agreement,
the Shares will be duly authorized, validly issued, fully paid and
nonassessable, and will be free of restrictions on transfer other than
restrictions under this Agreement, the Registration Rights Agreement and
applicable state and federal securities laws.

(f) SEC Reports. The Company has timely filed all reports, schedules and other
documents required to be filed by the Company with the Securities and Exchange
Commission under the Securities Exchange Act of 1934, as amended (the “Exchange
Act”). The Purchaser has had access, via the website of the Securities and
Exchange Commission (“SEC”), to the Company’s Annual Report on Form 10-K for the
fiscal year ended December 31, 2013 and all reports filed by the Company under
Section 13 of the Exchange Act with the SEC since December 31, 2013 (the
“Reports”). The Reports complied in all material respects with the requirements
of the Exchange Act, and the respective rules and regulations thereunder when
filed. As of their respective dates, the Reports did not contain any untrue
statement of a material fact or omit to state a material fact required to be
stated therein or necessary to make the statements therein, in light of the
circumstances under which they were made, not misleading.

(g) Governmental Permits. The Company owns, possesses or has obtained all
licenses, permits, certificates, consents, orders, approvals and other
authorizations from, and has made all declarations and filings with, all
federal, state, local and other governmental authorities (including foreign
regulatory agencies), all self-regulatory organizations and all courts and other
tribunals, domestic or foreign, necessary to operate its properties and to carry
on its business as conducted as of the date hereof, except where the failure to
own, possess, obtain or make would not, individually or in the aggregate, have a
Material Adverse Effect. The Company has not received any actual notice of any
proceeding relating to revocation or modification of any such license, permit,
certificate, consent, order, approval or other authorization. To its knowledge,
the Company is in compliance with all laws and regulations relating to the
conduct of its business as conducted as of the date hereof, except where
noncompliance would not reasonably be expected to have a Material Adverse
Effect, and all of the descriptions in the Reports of the legal and governmental
procedures and requirements of the United States Food and Drug Administration or
any foreign, state or local governmental body exercising comparable authority
are accurate in all material respects.

(h) Taxes. The Company has filed all material tax returns required to be filed,
which returns are true and correct in all material respects, and the Company is
not in default in the payment of any taxes, including penalties and interest,
assessments, fees and other charges (“Tax Penalties”) shown thereon due or
otherwise assessed other than those being contested in good faith and for which
adequate reserves have been provided or those currently payable without which
such Tax Penalties were payable pursuant to said returns or any assessments with
respect thereto.

(i) Insurance. The Company maintains insurance of the type and in the amount
that the Company reasonably believes is adequate for the business, including,
but not limited to,

 

- 3 -



--------------------------------------------------------------------------------

liability insurance for clinical testing and insurance covering all real and
personal property owned or leased by the Company against theft, damage,
destruction, acts of vandalism and all other risks customarily insured against
by similarly situated companies, all of which insurance is in full force and
effect.

(j) Intellectual Property. The Company, to its knowledge, owns or is licensed to
use all patents, patent applications, inventions, trademarks, trade names,
applications for registration of trademarks, service marks, service mark
applications, copyrights, know-how, manufacturing processes, formulae, trade
secrets, licenses and rights in any thereof and any other intangible property
and assets that are material to the business of the Company as now conducted and
as, on the date hereof, proposed to be conducted (the “Proprietary Rights”), or
is seeking, or will seek, to obtain rights to use such Proprietary Rights that
are material to the business of the Company, on the date hereof, as proposed to
be conducted. The Company does not have any knowledge of, and the Company has
not given or received any notice of, any pending conflicts with or infringement
of the rights of others with respect to any Proprietary Rights or with respect
to any license of Proprietary Rights that are material to the business of the
Company. No action, suit, arbitration, or legal, administrative or other
proceeding, or investigation is pending, or, to the Company’s knowledge,
threatened, which involves any Proprietary Rights, nor, to the Company’s
knowledge, is there any reasonable basis therefor.

(k) Property. The Company has good and marketable title in fee simple to all
items of real property and good and marketable title to all personal property
owned by it, in each case free and clear of all liens, encumbrances and defects
except such as are described or referred to in the Reports or such as do not
materially affect the value of such property and do not interfere with the use
made or proposed to be made of such property by the Company; and any real
property and buildings held under lease by the Company are, to the knowledge of
the Company, held under valid, existing and enforceable leases with such
exceptions as are not material and do not interfere with the use made or
proposed to be made of such property and buildings by the Company.

(l) Registration Rights. Except as described or referred to in the Reports, the
Company is presently not under any obligation, and has not granted any rights,
to register under the Securities Act of 1933, as amended (the “Securities Act”)
any of its presently outstanding securities or any of its securities that may be
subsequently issued.

(m) No Material Adverse Change. Since the filing of the Company’s most recent
Annual Report on Form 10-K, except as described or referred to in the Reports,
there has not been any material adverse change in the assets, business,
properties, financial condition or results of operations of the Company.

(n) Litigation. There is no action, suit or proceeding before or by any court or
governmental agency or body, domestic or foreign, now pending, or, to the
knowledge of the Company, threatened against or affecting the Company which,
singly or in the aggregate, could reasonably be expected to have a Material
Adverse Effect.

(o) Disclosure. To the Company’s knowledge, neither this Agreement nor any
certificates made or delivered in connection herewith, when read together,
contains any untrue statement of a material fact or omits to state a material
fact necessary to make the statements herein or therein, in light of the
circumstances under which they were made, not misleading.

 

- 4 -



--------------------------------------------------------------------------------

(p) Compliance with Laws. The Company is in material compliance with all
applicable laws and, to the Company’s knowledge, the Company is not under
investigation with respect to, and has not been threatened to be charged with or
given notice of, any material violation of any applicable laws.

3. Representations and Warranties of the Purchaser. The Purchaser represents and
warrants to the Company that the statements contained in this Section 3 are true
and correct as of the date of this Agreement and as of the Closing.

(a) Investment. The Purchaser is acquiring the Shares for its own account for
investment, not for resale to any other person and not with a view to or in
connection with any resale or distribution. The Purchaser understands that the
Shares have not been registered under the securities laws of the United States
or any other jurisdiction and cannot be transferred or resold except as
permitted pursuant to a valid registration statement or an applicable exemption
from registration. The Purchaser acknowledges that there can be no assurance
that there will be any market for the Common Stock in the foreseeable future and
that, as a result, the Purchaser must be prepared to bear the economic risk of
its investment for an indefinite period of time.

(b) Foreign Purchaser. The Purchaser is not a United States person (as defined
by Section 7701(a)(30) of the Internal Revenue Code of 1986, as amended) and
hereby represents that it has satisfied itself as to the full observance of the
laws of its jurisdiction in connection with any invitation to subscribe for the
Shares or any use of this Agreement, including (a) the legal requirements within
its jurisdiction for the receipt of the Shares, (b) any foreign exchange
restrictions applicable to such purchase, (c) any governmental or other consents
that may need to be obtained, and (d) the income tax and other tax consequences,
if any, that may be relevant to the purchase, holding, redemption, sale, or
transfer of the Shares. The Purchaser’s continued beneficial ownership of the
Shares will not violate any applicable securities or other laws of the
Purchaser’s jurisdiction as in effect on the date hereof.

(c) Regulation S Representations and Restrictions. The Purchaser makes the
following additional representations, warranties and agreements:

(i) The Purchaser is not a “U.S. person” as defined in Rule 902(k) of
Regulation S promulgated under the Securities Act (a “U.S. Person”). The offer
and sale of the Shares to the Purchaser was made in an “Offshore Transaction”
(as defined in Rule 902(h) of Regulation S), no “Directed Selling Efforts” (as
defined in Rule 902(c) of Regulation S) were made to the Purchaser in the United
States, and the Purchaser is not acquiring the Shares for the account or benefit
of any U.S. Person;

(ii) The Purchaser will resell the Shares only in accordance with the provisions
of Regulation S, pursuant to registration under the Securities Act, or pursuant
to an available exemption from registration; and the Purchaser shall not engage
in hedging transactions with regard to such Shares unless in compliance with the
Securities Act.

 

- 5 -



--------------------------------------------------------------------------------

The Purchaser acknowledges and agrees that the Company shall not register any
transfer or resale of the Shares not made (i) in accordance with the provisions
of regulation S, (ii) pursuant to registration under the Securities Act or
(iii) or pursuant to an available exemption from registration. The Purchaser
acknowledges and agrees that the certificates evidencing the Shares will bear
the legend set forth below (in addition to any other legend required by
applicable federal, state or foreign securities laws or provided in any other
agreement with the Company:

THE SHARES REPRESENTED BY THIS CERTIFICATE HAVE NOT BEEN REGISTERED UNDER THE
SECURITIES ACT OF 1933, AS AMENDED (THE “ACT”) WITH THE UNITED STATES SECURITIES
AND EXCHANGE COMMISSION. THE SHARES MAY NOT BE OFFERED FOR SALE OR SOLD EXCEPT
IN ACCORDANCE WITH THE PROVISIONS OF REGULATION S OF THE ACT, PURSUANT TO
REGISTRATION UNDER THE ACT, OR AN AVAILABLE EXEMPTION FROM THE REGISTRATION
REQUIREMENTS OF THE ACT AND HEDGING TRANSACTIONS INVOLVING THESE SECURITIES MAY
NOT BE CONDUCTED UNLESS IN COMPLIANCE WITH THE ACT.

(d) Authorization and Binding Nature. The execution, delivery and performance by
the Purchaser of the Agreements have been duly authorized by all requisite
corporate action on the part of the Purchaser. The Agreements constitute the
valid and legally binding obligations of the Purchaser, enforceable against the
Purchaser in accordance with their respective terms, except as enforceability
may be limited by securities laws, bankruptcy, insolvency, fraudulent transfer,
reorganization, moratorium or other similar laws relating to or affecting the
rights of creditors generally and by equitable principles, including those
limiting the availability of specific performance, injunctive relief and other
equitable remedies and those providing for equitable defenses.

(e) Non-Contravention. The execution, delivery and performance by the Purchaser
of the Agreements will not, with or without the giving of notice or the passage
of time or both, (i) violate or conflict with the provisions of the certificate
of incorporation or bylaws of the Purchaser, (ii) violate or conflict with any
judgment, decree, order or award of any court, governmental body or arbitrator
applicable to the Purchaser or (iii) violate, conflict with or cause a default
under any mortgage, indenture, lease, contract or other agreement or instrument,
permit, or license to which the Purchaser is subject other than any violation,
conflict or default which would not reasonably be expected to have a Material
Adverse Effect.

(f) Access to Information. The Purchaser has substantial knowledge and
experience in making investment decisions of this type and is capable of
evaluating the merits and risks of its investment in the Company. The Company
has made available to the Purchaser all documents and other information
necessary for the Purchaser to evaluate the merits and risks of its investment
in the Company. The Company has made available to the Purchaser all documents
requested and has provided answers to all of its questions relating to an
investment in the Company. In evaluating the suitability of an investment in the
Company, the Purchaser has not relied upon any representations (whether oral or
written) other than as set forth herein. The Purchaser has had an opportunity to
discuss this investment with representatives of the Company and to ask questions
of them. The Purchaser understands that an investment in the Company involves
significant risks. The Purchaser is an “accredited investor,” as defined in Rule
501 under the Securities Act.

 

- 6 -



--------------------------------------------------------------------------------

(g) Ownership of Common Stock. Before giving effect to the issuance to the
Purchaser of the Shares, the Purchaser does not beneficially own, directly or
indirectly, any shares of Capital Stock of the Company.

4. Conditions to Closing

(a) Conditions of the Purchaser’s Obligation. The obligation of the Purchaser to
consummate the transactions contemplated by this Agreement at the Closing is
subject to the satisfaction of the following conditions, any one or more of
which may be waived by the Purchaser:

(i) Documentation at Closing. The Purchaser shall have received prior to or at
the Closing all of the following documents or instruments, or evidence of
completion thereof, each in form and substance satisfactory to the Purchaser:

(a) A copy of the certificate of incorporation of the Company, certified by the
Secretary of State of the State of Delaware, a copy of the resolutions of the
Board of Directors of the Company evidencing the approval of this Agreement and
the License Agreement, the issuance of the Shares and the other matters
contemplated hereby, and a copy of the Bylaws of the Company, all of which shall
have been certified by the Secretary of the Company to be true, complete and
correct.

(b) A certificate of the Secretary of the Company which shall certify the names
of the officers of the Company authorized to sign this Agreement, the
certificate for the Shares and the other documents, instruments or certificates
to be delivered pursuant to this Agreement by the Company or any of its
officers.

(c) A certificate of the President and Chief Executive Officer of the Company
stating that all covenants and conditions required to be performed prior to or
at the Closing have been performed in all material respects as of the Closing.

(d) Certificates of Good Standing for the Company from the Secretary of State of
the State of Delaware and the Commonwealth of Massachusetts.

(ii) Performance of Obligations. The Company shall have performed in all
material respects all obligations and conditions herein required to be performed
or observed by it on or prior to the Closing.

(iii) Consents, Waivers, Etc. The Company shall have obtained all consents or
waivers, if any, necessary to execute and deliver this Agreement, issue the
Shares and to carry out the transactions contemplated hereby and thereby except
for any which, if not obtained or effected would not have a Material Adverse
Effect or a material adverse effect on the parties’ ability to close the
transaction contemplated by the Agreement. All corporate and other action and
governmental filings necessary to effectuate the terms of this Agreement, the
Shares and other agreements and instruments executed and delivered by the
Company in connection

 

- 7 -



--------------------------------------------------------------------------------

herewith shall have been made or taken, except for any post-sale filing that may
be required under federal or state securities laws except for any which, if not
obtained or effected would not have a Material Adverse Effect or a material
adverse effect on the parties’ ability to close the transaction contemplated by
the Agreement.

(iv) License Agreement. The Purchaser and the Company shall have executed and
delivered the License Agreement.

(v) Registration Rights Agreement. The Purchaser and the Company shall have
executed and delivered the Registration Rights Agreement in a form that is
mutually agreeable to the Purchaser and the Company.

(b) Conditions of the Company’s Obligation. The obligation of the Company to
consummate the transactions contemplated by this Agreement at the Closing is
subject to the satisfaction of the following conditions:

(i) Representations and Warranties; Performance of Obligations. The
representations and warranties made by the Purchaser in Section 3 hereof shall
be true and correct in all material respects (other than those representations
that are qualified by materiality, which shall be true and correct in accordance
with their terms) as of the date of the Closing except for representations and
warranties made as of a specific date, which shall be true and correct as of
such date, and the Purchaser shall have performed in all material respects all
obligations and conditions herein required to be performed or observed by it on
or prior to the Closing.

(ii) License Agreement. The Purchaser and the Company shall have executed and
delivered the License Agreement.

(iii) Registration Rights Agreement. The Purchaser and the Company shall have
executed and delivered the Registration Rights Agreement in a form that is
mutually agreeable to the Purchaser and the Company.

5. Lock-Up Agreement. The Purchaser covenants and agrees that, except as
specified in this Section 5, it will not, during the period beginning on the
date hereof and ending on January 18, 2017, without the prior written consent of
the Company, (a) offer, pledge, sell, contract to sell, sell any option or
contract to purchase, purchase any option or contract to sell, grant any option,
right or warrant to purchase, lend, or otherwise transfer or dispose of,
directly or indirectly, contract to dispose of, or establish or increase a put
equivalent position or liquidate or decrease a call equivalent position within
the meaning of Section 16 of the Securities Exchange Act and the rules and
regulations of the SEC promulgated thereunder, with respect to any of the
Shares, (b) enter into any swap or other arrangement that transfers to another,
in whole or in part, any of the economic consequences of ownership of such
Shares, in cash or otherwise, or (c) publicly announce an intention to effect
any transaction specified in clause (a) or (b). Notwithstanding the foregoing,
the Purchaser is permitted to take any of the actions described under Sections
5(a)-(c) with respect to (i) up to an aggregate of (A) 25% of the Shares from
and after July 18, 2015, (B) 50% of the Shares from and after January 18, 2016,
(C) 75% of the Shares from and after July 18, 2016, and (ii) any or all of the
Shares after any public

 

- 8 -



--------------------------------------------------------------------------------

announcement with respect to the acquisition of the Company by a third party or
any change of control of the Company. For the sake of clarity, the lock-up
restrictions set forth in this Section 5 shall no longer be applicable to the
Shares from and after January 18, 2017.

6. Notices. Any notices or other communications required or permitted hereunder
shall be sufficiently given if delivered personally or sent by telecopy or via a
reputable express courier, with charges prepaid, to the address set forth below
or to such other address of which the parties may have given notice. Unless
otherwise specified herein, such notices or other communications shall be deemed
received one business day after personal delivery or delivery by telecopy, or
three business days after being sent, if sent by reputable express courier.

If to the Company:

Curis, Inc.

4 Maguire Road

Lexington, Massachusetts 02421

Attention: President and Chief Executive Officer

Facsimile: (617) 503-6500

With a copy to:

Wilmer Cutler Pickering Hale and Dorr LLP

7 Word Trade Center

New York, NY 10007

Attn: Steven D. Singer, Esq.

Facsimile: (212) 230-8888

If to the Purchaser:

Aurigene Discovery Technologies Limited

39-40, KIADB Industrial Area

Phase II, Electronic City Hosur Road

Bangalore - 560100 Karnataka

India

Attn: CSN Murthy, Chief Executive Officer

Facsimile: (91) 80 2852 6285

With a copy to:

Duane Morris LLP

750 B Street, Suite 2900

San Diego, CA 92101-4681

Attn: David A. Charapp, Esq.

Facsimile: (619) 744-2201

 

- 9 -



--------------------------------------------------------------------------------

7. Successors and Assigns. No party may assign its rights or obligations
hereunder without the prior written consent of the other party. Subject to the
foregoing, this Agreement shall be binding upon and inure to the benefit of the
parties hereto and their respective successors and assigns. Any assignment in
contravention of this provision shall be void.

8. Survival of Warranties. The representations and warranties of the Company and
the Purchaser contained in this Agreement shall survive the Closing for a period
of one year following the Closing, at which time they shall expire and have no
further force or effect.

9. Entire Agreement. This Agreement represents the entire understanding and
agreement between the parties hereto with respect to the subject matter hereof
and supersedes all prior oral and written and all contemporaneous oral
negotiations, commitments and understandings between such parties. The parties
may amend or modify this Agreement, in such manner as may be agreed upon, only
by a written instrument executed by the parties hereto.

10. Expenses. Each party shall pay its own expenses in connection with this
Agreement and the transactions contemplated hereby.

11. Governing Law. This Agreement shall be governed by and construed in
accordance with the laws of the State of New York in the United States, without
reference to conflict of laws principles, and the parties hereby consent to the
jurisdiction of the courts of the State of New York.

12. Section Headings. The section headings are for the convenience of the
parties and in no way alter, modify, amend, limit or restrict the contractual
obligations of the parties.

13. Severability. The invalidity or unenforceability of any provision of this
Agreement shall not affect the validity or enforceability of any other provision
of this Agreement.

14. Counterparts; Facsimile Signatures. This Agreement may be executed in any
number of counterparts, each of which shall be deemed to be an original, and all
of which together shall constitute one and the same document. This Agreement may
be executed by facsimile signatures.

15. Publicity and Nondisclosure. Any proposed announcement, press release or
other public disclosure concerning this Agreement and/or any of the transactions
or relationships contemplated hereby shall be subject to the terms of
Section 8.5(a) of the License Agreement.

16. Listing of Shares. As required by the rules and regulations of any national
securities exchange or automated quotation system, the Company agrees to use
commercially reasonable efforts to promptly secure the listing of the Shares
upon each national securities exchange or automated quotation system upon which
shares of its Common Stock are listed and, so long as the Purchaser owns any of
the Shares, shall use commercially reasonable efforts to maintain such listing
of all the Shares.

 

- 10 -



--------------------------------------------------------------------------------

IN WITNESS WHEREOF, this Agreement has been duly executed by the parties hereto
on the date first above written.

 

CURIS, INC. By:

/s/ Ali Fattaey

Ali Fattaey, Ph.D. President and Chief Executive Officer AURIGENE DISCOVERY
TECHNOLOGIES LIMITED By:

/s/ CSN Murthy

CSN Murthy Chief Executive Officer

[Signature Page to Stock Purchase Agreement]



--------------------------------------------------------------------------------

Exhibit A

Collaboration, License and Option Agreement

Incorporated by reference to Exhibit 10.32 to the Company’s Annual Report on
Form 10-K for the fiscal year ended December 31, 2014.

 

- 12 -



--------------------------------------------------------------------------------

Exhibit B

Registration Rights Agreement

Incorporated by reference to Exhibit 10.35 to the Company’s Annual Report on
Form 10-K for the fiscal year ended December 31, 2014.

 

- 13 -